Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed 11/15/2019.
Claims 1-25 are pending and claims 26-34 have been canceled.
During a telephone conversation with Edward Steakley on 3/1/21 a provisional election was made without traverse as provisional to prosecute the invention of group I, claims 1-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-34 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a method executing code example, classified in G06F11/3664 and G06F8/427.
II. Claim 26-34, drawn to a method for ranking code examples, classified in G06F16/24578.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as . See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 16 objected to because of the following informalities:  
Regarding claim 16, the examiner recommends amending the second limitation from “in request to the request” to “in response to the request,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1).

Regarding claim 1, Kelly et al. discloses
A computer-implemented method comprising: 
receiving a code example for execution ([0030] discloses a sandbox generator receiving code samples as further illustrated in Fig. 5); 
parsing the code example to determine one or more attributes of the code example ([0054] discloses determining a set of dependencies from the code sample in which the code would need to be parsed in order to determine the required dependencies); 
creating an execution environment on a computer system for running the code example (Fig. 5 illustrates the generated sandbox execution environment running the code sample 410) and 
configuring the execution environment based on the one or more attributes of the code example ([0052] discloses configuring the sandbox execution environment based on the determined dependencies of the code sample); 
running the code example in the execution environment on the computer system ([0052] further discloses executing the code sample in the generated sandbox execution environment as further illustrated in Fig. 5); and 
Kelly et al. lacks explicitly disclosing
capturing output from the code example
Rajabi et al. teaches
capturing output from the code example ([0024] teaches storing the results of running code within a sandbox into an array for future access).


Regarding claim 2, Kelly et al. further discloses The computer-implemented method of claim 1, further comprising: parsing a displayed page to identify the code example ([0044] discloses parsing webpage to identify code sample as further shown in Fig. 4A).

Regarding claim 3, Kelly et al. further discloses The computer-implemented method of claim 2, wherein the code example is delimited in the page with one or more tags, and the page further comprises text related to the code example ([0044] discloses code sample explicitly designated within a webpage through markdown language identifiers, etc and the webpage further includes text related to the code example as illustrated in Fig. 4A 402a, 410, etc).

Regarding claim 4, Kelly et al. further discloses The computer-implemented method of claim 1, wherein the one or more attributes comprise at least a programming language of the code example, a dependency of the code example, and a set of configuration values for the execution environment for running the code example ([0027] discloses the code sample adapter identifying one or more values within the code).

Regarding claim 6, Kelly et al. further discloses The computer-implemented method of claim 1, wherein parsing the code example to determine one or more attributes of the code example includes using a machine learning model ([0044] discloses parsing the code sample using a trained machine learning model), statistical methods, or heuristics to determine the one or more attributes.

Regarding claim 7, Kelly et al. further discloses The computer-implemented method of claim 6, wherein the machine learning model is a neural network ([0024] discloses the machine learning model being a neural network).

Regarding claim 8, Kelly et al. further discloses The computer-implemented method of claim 1, further comprising: receiving first specification text for allowing the specification of one or more dependencies for running the code example ([0052] discloses sandbox generator accessing and using selected dependencies for running code sample).

Regarding claim 11, The computer-implemented method of claim 1, wherein configuring the execution environment includes configuring access to a database ([0030] discloses configuring the sandbox execution environment based on a database dependency in which case the sandbox would access the database).

Regarding claim 12, Kelly et al. further discloses The computer-implemented method of claim 1, wherein configuring the execution environment includes installing dependencies ([0054] discloses constructing the sandbox execution environment by including the determined dependencies in which the dependencies would need to be installed).

Claims 5, 13 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Moorthi et al. (US 2013/0152047 A1).

Regarding claim 5, Kelly et al. in view of Rajabi et al. combination teach The computer-implemented method of claim 1, 
the combination lacks explicitly 
wherein the execution environment comprises a containerized image of a server, the containerized image comprising a server environment configured for running the code example
Moorthi et al. teaches
wherein the execution environment comprises a containerized image of a server ([0316] teaches a linux lxc container for setting up a test environment for each user and [0106] teaches the virtual machines can include a server system to test code), the containerized image comprising a server environment configured for running the code example ([0117] teaches a container for testing different functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the 

Regarding claim 13, The computer-implemented method of claim 1, 
Moorthi et al. further teaches
wherein configuring the execution environment includes installing and running an additional program to communicate with the code example ([0107] teaches the execution environment may be configured to install and run configurable software such as ruby rails modules or java web application framework).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Moorthi et al. to “wherein configuring the execution environment includes installing and running an additional program to communicate with the code example” in order to efficiently allow a full comprehensive test to test all features of the code sample by installing all required additional programs.

Regarding claim 20, The computer-implemented method of claim 1,
Moorthi et al. further teaches
further comprising: loading specification text, the specification text including one or more attributes for running the code example ([0112] teaches a user connecting to a web service to registered code from an environment and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Moorthi et al. to “loading specification text, the specification text including one or more attributes for running the code example” in order to efficiently allow separate specifications be loaded based on requirements which in turn allows more modularity to ease debugging.

Regarding claim 21, The computer-implemented method of claim 20, 
Moorthi et al. further teaches
wherein the specification text includes configuration values for configuring the execution environment for running a code example ([0155] teaches a configuration file that contains sets of environment variables to be set and configured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Moorthi et al. to “wherein the specification text includes configuration values for configuring the execution environment for running a code example” in order to efficiently allow full configuration control based on the requirements of the code sample. This further allows quicker and more diverse testing capability.

Regarding claim 22, The computer-implemented method of claim 20, 
Moorthi et al. further teaches
wherein the specification text includes a programming language ([0155] teaches the configuration file including a generator function supporting different programming languages) and one or more dependencies ([0156] teaches the different dependencies that may be included in the configuration including Ruby gems, Java jars, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Moorthi et al. to “wherein the specification text includes a programming language and one or more dependencies” in order to efficiently allow the system support multiple programming languages along with their dependencies which in turn allows one system be a all-inclusive capable testing system.

Regarding claim 23, The computer-implemented method of claim 20, 
Moorthi et al. further teaches
wherein the specification text includes instructions for initializing the execution environment and running the code example in the execution environment ([0155] teaches specifying configuration for running tests in which different initializations would occur as environment variables are set to execute the tests within the build/test environment [0156] teaches the different dependencies that may be included in the configuration including Ruby gems, Java jars, etc), where the execution environment is configured to run the code example with no additional configuration other than the specification text ([0174] teaches a management command can be configured to quest a variety of configuration/status files where Table-.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Moorthi et al. to “wherein the specification text includes instructions for initializing the execution environment and running the code example in the execution environment, where the execution environment is configured to run the code example with no additional configuration other than the specification text” in order to efficiently allow configurable code testing with full control of the number of configuration files to decrease developer testing time.

Regarding claim 24, Kelly et al. further discloses The computer-implemented method of claim 20, wherein the specification text is a template that is configured for use with more than one code example ([0031] discloses reusing saved configurations to generate sandbox environments for other code samples).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Argade et al. (US 2008/0295114 A1).

Regarding claim 9, the combination teaches The computer-implemented method of claim 1, 
the combination lacks explicitly
further comprising: receiving second specification text for configuring the output to be displaying based on the running of the code example
Argade et al. teaches
further comprising: receiving second specification text for configuring the output to be displaying based on the running of the code example ([0085] teaches a configuration file specifying outputting data of a userapp via STDOUT and STDERR which is based on the needs of the user and UserApp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Argade et al. to “receiving second specification text for configuring the output to be displaying based on the running of the code example” in order to efficiently configure the type of output desired based on each code sample requirements without having to recompile code each time the requirements change.

Regarding claim 10, The computer-implemented method of claim 9, wherein the second specification text comprises at least an option for displaying STDOUT and at least an option for displaying STDERR ([0085] teaches a configuration file specifying outputting data of a userapp via STDOUT and STDERR which is based on the needs of the user and UserApp).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Wingfors et al. (US 2015/0347282 A1).

Regarding claim 14, the combination teaches The computer-implemented method of claim 1,
the combination lacks
further comprising: displaying output of the code example interleaved with code of the code example
Wingfors et al.
further comprising: displaying output of the code example interleaved with code of the code example ([0039] teaches code and the test output maybe presented next to the tested block in which the code example and the output would be interleaved between code and output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wingfors et al. to “displaying output of the code example interleaved with code of the code example” in order to efficiently allow developers debug and test systems by conveniently displaying code and code output in a particular fashion. This further decreases cost of the overall system by decreasing developer time debugging and testing.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Wingfors et al. (US 2015/0347282 A1) and further in view of Sharma et al. (US 2019/0278697 A1).

Regarding claim 15, the combination teaches The computer-implemented method of claim 14, 
the combination lacks explicitly
further comprising: detecting that a line of code is executed more than once and grouping output from that line of code
Sharma et al. teaches
further comprising: detecting that a line of code is executed more than once and grouping output from that line of code ([0042] teaches the concept of combining results base an loop analysis or redundant code analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Sharma to “detecting that a line of code is executed more than once and grouping output from that line of code” in order to efficiently allow developers analyze data according to types of executions and groups of data to permit decreased time in debugging and testing.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Alagha et al. (US 2014/0165177 A1).

Regarding claim 16, the combination teaches The computer-implemented method of claim 1, 
the combination lacks explicitly
further comprising: receiving input text requesting display of a file system listing, a file, or an image; 
in request to the request, displaying the file system listing, file, or image
Alagha et al. teaches
further comprising: receiving input text requesting display of a file system listing, a file, or an image ([0049] teaches the VPN tunnel within a sandbox execution receiving request of an hyperlink webpage from the proxy server); 
in request to the request, displaying the file system listing, file, or image ([0049] in response to the requested webpage, the hyperlinked webpage is presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Alagha et al. to “receiving input text requesting display of a file system listing, a file, or an image; in request to the request, displaying the file system listing, file, or image” in order to efficiently allow debugging and testing of webpages in a timely manner.

Regarding claim 19, The computer-implemented method of claim 1, 
Alagha et al. further teaches
further comprising: transmitting a network request, by the execution environment, to the running code example ([0010] teaches the sandboxed execution environment requesting from the network operations center a webpage where the webpage is conceptually similar to the running code example).
.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Alagha et al. (US 2014/0165177 A1) and further in view of Gauvin (US 8,225,396 B1).

Regarding claim 17, the combination teaches The computer-implemented method of claim 16, 
the combination lacks
wherein the input text comprises special commands that are not rendered in the code example 
Gauvin teaches
wherein the input text comprises special commands that are not rendered in the code example ([col. 6, lines 24-38] teaches the concept of hiding or not displaying certain data when the webpage is rendered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gauvin to “wherein the input text comprises special commands that are not .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Gauvin (US 8,225,396 B1).

Regarding claim 18, the combination teaches The computer-implemented method of claim 1, 
the combination lacks
further comprising: scanning the code example for one or more hide indicators; 
detecting a hide indicator and hiding a portion of the code example from rendering
Gauvin teaches
further comprising: scanning the code example for one or more hide indicators ([col. 6, lines 24-38] teaches scanning code for “hidden” or “no_display” tags); 
detecting a hide indicator and hiding a portion of the code example from rendering ([col. 6, lines 24-38] teaches scanning code for “hidden” or “no_display” tags and hiding the data when the webpage is rendered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gauvin to “scanning the code example for one or more hide indicators; .


Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0303115 A1) in view of Rajabi et al. (US 2013/0290404 A1) and further in view of Moorthi et al. (US 2013/0152047 A1) and further in view of Tormasov et al. (US 8,356,293 B1).

Regarding claim 25, the combination teaches The computer-implemented method of claim 20, 
the combination lacks explicitly 
wherein the specification text includes an identifier of an input file and the input file is added to the execution environment before the code example is run.
Tormasov et al. teaches
wherein the specification text includes an identifier of an input file and the input file is added to the execution environment before the code example is run ([claim 1] teaches auxiliary information including identifiers to files to be added to a server component in order to run the installed component as further illustrated in Figs. 4A-4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tormasov et al. to “wherein the specification text includes an identifier of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193